Exhibit 3.1 Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Neveda Document Number 20100075627-70 Filing Date and Time 02/05/2010 11:00AM Entity Number C2229-2002 ROSS MILLER Secretary of State 206 North Carson Street Carson City, Nevada 89701-4299 (775) 684 Website:secretaryofstate.biz Certificate of Designation (PURSUANT TONRS 78-1955) USE BLACK INK ONLY-DO NOT HIGHLIGHT ABOVE SPACE FOR OFFICE USE ONLY Certificate of Designation for Nevada Profit Corporations (Pursuant to NRS 788) 1.
